              Case 1:17-cr-00589-JKB Document 359 Filed 01/21/21 Page 1 of 6
                                                   U.S. Department of Justice
                                                              United States Attorney
                                                              District of Maryland
                                                              Northern Division

Zachary Stendig                                               Suite 400
Assistant United States Attorney                              36 S. Charles Street     MAIN: 410-209-4800
Zachary.Stendig@usdoj.gov                                     Baltimore, MD 21201       FAX: 410-962-9293


                                                        January 21, 2021

The Honorable James K. Bredar
Chief United States District Judge
United States Courthouse
101 W. Lombard Street
Baltimore, Maryland 21201

           Re:        Sentencing in United States v. Fermin Gomez-Jimenez
                      Crim. No. JKB-17-589

Dear Judge Bredar:

        We are writing in advance of Defendant Fermin Gomez-Jimenez’s sentencing in the above-
captioned case, currently scheduled for February 4, 2021. For the reasons discussed below, the
United States recommends a sentence of 336 months’ imprisonment as to Count 1 and a
consecutive sentence of 120 months’ imprisonment as to Count 8, for a total sentence of 456
months’ (38 years) imprisonment. The Government submits that 38 years’ imprisonment is an
appropriate sentence that is sufficient, but not greater than necessary, and achieves the purposes of
federal sentencing.

                                               Introduction

        From 2015 to 2017, the Defendant participated in a racketeering conspiracy that involved,
among other offenses, the brutal murder of a suspected rival gang member on March 11, 2016, and
the attempted murder of two other people on October 23, 2016. On September 9, 2019, and
continuing on September 11, 2019, the Defendant pled guilty to two counts in the Superseding
Indictment: Count One, Conspiracy to Participate in a Racketeering Enterprise; and Count Eight,
Using, Carrying, and Discharging a Firearm During and In Relation to a Crime of Violence. As
part of the plea agreement, the Defendant admitted his membership in the enterprise, La Mara
Salvatrucha, commonly known as MS-13, as well as his role in the affairs of the enterprise.

                                           Factual Background

        The Defendant is a member of MS-13. The gang operated in Annapolis, Maryland, as well
as other parts of Maryland and the United States. The Court is well-versed in the facts of the March
11, 2016 murder, having presided over the trial of the Defendant’s co-conspirator, Juan Carlos
Sandoval-Rodriguez, in October 2019. On March 11, 2016, the Defendant and his co-conspirators
planned and agreed to murder Jose Portillo (“Victim-1”), who the gang suspected of being a rival
gang member. That evening, MS-13 members/associates lured Victim-1 to Quiet Waters Park in
         Case 1:17-cr-00589-JKB Document 359 Filed 01/21/21 Page 2 of 6



Annapolis, Maryland, with the intention of killing him. Prior to Victim-1 arriving at the park, the
Defendant borrowed a knife from a co-conspirator. The Defendant would later use that knife to
stab Victim-1.

        Once Victim-1 arrived at the park, members of the gang struck Victim-1 in the head with
a branch or stick and the members and associates of MS-13, including the Defendant, proceeded
to stab Victim-1 repeatedly, killing Victim-1. While the Defendant and other members of the gang
stabbed Victim-1, other MS-13 members/associates stood watch outside of the park to ensure no
one entered or left the park, and to watch for police, so that the gang could complete the murder of
Victim-1. During this time, an MS-13 co-conspirator communicated by phone and through text
messages with co-conspirator Marlon Cruz-Flores and at least one other MS-13 member/associate
inside the park, to let them know that no one entered the park and they could complete the murder.
After the gang killed Victim-1, the Defendant left the park to stand watch so that other MS-13
associates could enter the park to see what happened to Victim-1. Other MS-13 members and
associates involved in the murder then buried Victim-1 in a shallow grave inside the park. Law
enforcement did not locate Victim-1’s body until August 28, 2017, when it was exhumed by law
enforcement

        On or about October 23, 2016, the Defendant, along with other members and associates of
the MS-13 Hempstead clique in Annapolis, Maryland, devised a plan to murder Victim-2, an
unlicensed taxi driver. The Defendant and other members and associates of MS-13, including
several of his co-defendants, along with others, met at Quiet Waters Park to discuss the plan to
murder Victim-2. At the park, a co-conspirator explained that the gang must kill Victim-2 because
the gang believed he was a member of a rival gang. At the meeting, each member of the conspiracy
was assigned a task to complete the murder and dispose of evidence. The group planned to use
machetes, knives, and guns to kill the victim. Co-conspirator Cruz-Flores and another co-
defendant each had a firearm, and all of the participants in the meeting were aware that the firearms
would be used in the murder.

        At approximately 10:00 p.m. that night, co-conspirator Cruz-Flores called Victim-2 using
another member/associate’s cell phone to arrange for an unlicensed taxi ride. Victim-2 arrived
with another passenger, Victim-3. Cruz-Flores informed Victim-2 that he wanted to go to the area
of 783 Annapolis Neck Road, Annapolis, Maryland. When Victim-2 arrived at the location, a co-
defendant approached the vehicle and pointed a handgun at Victim-2 and Victim-3. Cruz-Flores also
produced a handgun and pointed it at Victim-2 and Victim-3. Victim-3 then tried to run and Cruz-
Flores discharged the firearm, shooting Victim-3 in the leg, while another co-conspirator attacked
Victim-3 with a machete. Victim-2 also tried to run. Co-conspirators took Victim-2’s vehicle and
unsuccessfully attempted to run over Victim-2 with his car. Co-conspirators then chased Victim-
2 and the Defendant repeatedly struck Victim-2 with a knife causing several stab wounds. The gang
then heard police sirens and fled. A short time later, police arrested the Defendant nearby with
Victim-2’s blood on his hands and clothes. A surveillance camera in the area captured the
Defendant’s assault on Victim-2 and the attempt to run over Victim-2 with Victim-2’s vehicle.
After his arrest, police swabbed the Defendant’s hands. Victim-2’s blood matched the DNA profile
recovered from the swab of the Defendant’s hands.



                                                 2
          Case 1:17-cr-00589-JKB Document 359 Filed 01/21/21 Page 3 of 6



         Police officers discovered Victim-2 and Victim-3 lying in a street, in pools of their own
blood, after the savage attack. Victim-3 was shot in both legs and suffered machete injuries to his
head, body, and both hands. Medics transported Victim-3 to Shock Trauma at the University of
Maryland Medical Center with, among many injuries, a skull fracture, multiple deep tissue wounds
to the skull and neck, lacerations to his shoulders, multiple fractures to both hands and wrists, a
ballistic injury to the right buttock/hip/thigh with a right femur fracture, and a left tibia fracture.
Ultimately, Victim-3 was intubated for several weeks and remained unconscious during that time.
Victim-3 underwent several surgeries for the wounds to his head and to repair his hands, including
several skin grafts to try to reattach portions of his hands and arms. Victim-3 told investigators
and prosecutors that he now suffers from seizures because of the attack and continues to seek
treatment for his injuries. Victim-3 will live with the impact of this attack for the rest of his life
and will always be at a disadvantage when it comes to using his hands.

        Victim-2 was also transported to Shock Trauma, where he was resuscitated upon arrival,
and treated for multiple deep tissue wounds on his body and head from being stabbed, along with
an injury to one of his lungs. Victim-2 also suffered a calvarial (skullcap) fracture and required
hundreds of staples to close the wounds on his body. Victim-2 still suffers from ongoing headaches
and difficulty breathing after doctors were required to remove a portion of his lung due to the
attack.

         Thankfully, both victims lived, albeit with many long-lasting physical and psychological
injuries. In any event, the Defendant knowingly participated in this assault and the murder of
Victim-1 to raise his status in MS-13 and to assert the authority of MS-13 in Annapolis. However,
the Defendant and the gang were mistaken about Victim-2’s membership in a rival gang, making
the attack on the victims all the more senseless. Not only did the Defendant willingly and
intentionally commit these violent acts, but he furthered the gang’s objectives by selling cocaine
and marijuana to purchase drugs and weapons, some of which were used in this assault.

                    Sentencing Guidelines and Criminal History Calculation

        The United States has no objections to the PSR of October 29, 2020 (ECF 354), 1 which
tracks the Guidelines factors agreed upon by the parties in the plea agreement. The total adjusted
offense level for Count One is 42. PSR ¶ 54.

       In addition to any sentence imposed for Count One, Count Eight requires that the
Defendant be sentenced to a consecutive term of imprisonment of 120 months. Pursuant to
U.S.S.G. § 2K2.4, the Guidelines sentence for this offense is 120 months’ imprisonment. PSR ¶
55.

       The Defendant has no prior criminal conviction and has a criminal history category of I.
Accordingly, the Defendant’s advisory Sentencing Guidelines range is 360 months’ to life
imprisonment as to Count One to be followed by a consecutive 120 months term of imprisonment
as to Count Eight. PSR ¶ 82.


1
 The PSR was prepared on October 16, 2019 and revised on November 5, 2019, December 6, 2019, October 22,
2020, and filed on October 29, 2020.
                                                     3
         Case 1:17-cr-00589-JKB Document 359 Filed 01/21/21 Page 4 of 6



                            Factors Set Forth in 18 U.S.C. § 3553(a)

        The Defendant should receive a sentence commensurate with his conduct for murdering
Victim-1 and severely injuring and forever altering the lives of Victim-2 and Victim-3. The
Government submits that the factors set forth in Title 18, United States Code, Section 3553(a) –
specifically, the nature and circumstances of the offense and the Defendant’s history and
characteristics, the need for the sentence imposed to provide just punishment and reflect the
seriousness of the offense, and the protection of the public from further crimes of the Defendant –
clearly supports the jointly recommended sentence of the parties of 456 months of
imprisonment. The Government further submits that a sentence of 38 years’ imprisonment, which
is slightly below the total advisory Guidelines sentencing range under the calculations set forth
above, is sufficient, but not greater than necessary, to accomplish the goals of the Sentencing
Reform Act. In recommending this sentence, the Government acknowledges and recognizes the
Defendant’s early acceptance of responsibility, and his history and other personal characteristics.
The Government does not believe, however, that a sentence lower than 456 months of
imprisonment would be sufficient or appropriate in this case, particularly in light of several of the
relevant § 3553(a) factors that are discussed below.

                            Nature and Circumstances of the Offenses

       The Defendant, just like his co-defendants Cruz-Flores and Sandoval-Rodriguez, is a
murderer. He was also a member of a racketeering enterprise designed to instill fear in the Central
American community in Annapolis and whose primary objective is to promote violence. The
nature and circumstance of the offenses therefore suggest that a sentence of 456 months is
appropriate. Simply put, the Defendant demonstrated his disregard for human life when he and his
co-defendants repeatedly stabbed and killed Victim-1. Indeed, the evidence demonstrates that
Victim-1’s killing was intended to advance the Defendant’s rank within MS-13.

        As to the attempted murders of Victim-2 and Victim-3, the nature and circumstances of
these offenses are brutal and senseless, and will have long-lasting, painful, and irreversible
consequences for the victims. The Defendant’s involvement with MS-13 not only included the
sale of drugs to further the gang’s goal of funding the gang and purchasing weapons, but also the
attempted murders of these two innocent victims. Therefore, the nature and circumstances of the
offenses calls for a sentence of 456 months of imprisonment.

                           History and Characteristics of the Defendant
        The Defendant’s history and characteristics offer some mitigation to justify the downward
variance to 456 months’ imprisonment from the bottom end of the Defendant’s advisory
Guidelines range. To begin, these convictions are the first adult convictions for the Defendant.
Additionally, at the time of the murder, the Defendant was only 18 years old, and at the time of
the attempted murders, he was 19 years old. Furthermore, the Defendant lacks much formal
education as he was expelled from Annapolis High School prior to graduating. PSR ¶ 79. Indeed,
the Defendant has experienced many difficult challenges in his life, including during his travel
from El Salvador to the United States. See PSR ¶¶ 67, 69.



                                                 4
         Case 1:17-cr-00589-JKB Document 359 Filed 01/21/21 Page 5 of 6



The Need for the Sentence to Reflect the Seriousness of the Offense, to Promote Respect for the
 Law, to Provide Just Punishment for the Offense, to Afford Adequate Deterrence to Criminal
           Conduct, and to Protect the Public from Further Crimes of the Defendant

       In constructing the Defendant’s sentence, the Court should take into account the
seriousness of the Defendant’s conduct, the need to promote respect for the law, and the need to
provide just punishment for the offense. 18 U.S.C. § 3553(a)(2)(A).

        Certainly, the seriousness of the Defendant’s conduct cannot be understated. Murder strikes
at the fabric of society. The Defendant’s senseless murder of Victim-1 in furtherance of MS-13
turned an otherwise serene park in Annapolis into a graveyard. The Defendant also violently
attacked Victim-2 with a knife, nearly killing him. The Defendant and his co-conspirators planned
these premeditated attacks, knowing they intended to kill all three victims with guns, knives, and
machetes. The surviving victims of these senseless gang assaults will go through the rest of their
lives dealing with the lasting psychological, emotional, and physical trauma of these heinous
crimes. Therefore, a significant sentence of imprisonment is necessary to provide just punishment
for the offenses. A sentence of 456 months’ will still allow the Defendant to lead a productive life
after prison, if he so chooses.

         The need to afford adequate deterrence to criminal conduct as to both the Defendant, as
well as others involved in similar crimes, also calls for a sentence of 456 months’ imprisonment.
18 U.S.C. § 3553(a)(2)(B). A significant prison sentence will send a message to others that
participating in gang activity and harming other members of the community will be punished
accordingly. As this Court knows, MS-13 maintains a significant presence throughout Maryland
and many assaults, extortions, and murders in recent years have been attributed to the gang. By
sentencing this Defendant to a significant term of imprisonment, it not only sends a message to the
Defendant that this conduct will not be tolerated, but to other members of MS-13, and other gangs,
that this conduct carries significant penalties if one chooses to participate in these crimes and harm
others.

       Additionally, a sentence of 456 months’ imprisonment will protect the public from further
crimes of the Defendant. 18 U.S.C. § 3553(a)(2)(C). Certainly, a long period of incarceration will
remove the Defendant from the community until he is well into adulthood. This will hopefully
protect the community at large from any further violent conduct and gang activity by the
Defendant. Additionally, many educational and vocational programs are available inside the
Federal Bureau of Prisons that will hopefully afford the Defendant the opportunity to become a
productive member of society upon his release from custody. 18 U.S.C. § 3553(a)(2)(D). Indeed,
the Defendant hopes to pursue a trade in HVAC while in the Bureau of Prisons. PSR ¶ 81.
Hopefully, a lengthy sentence in the Federal Bureau of Prisons will afford the Defendant the
opportunity to advance his educational and vocational abilities.

        Pursuant to 18 U.S.C. § 3553(a)(6), a sentence of 456 months’ imprisonment would not
create an unwarranted sentence disparity among defendants with similar records who have been
found guilty of similar conduct. Specifically, this Court sentenced co-defendant Marlon Cruz-
Flores, who participated in the same conduct and had the same criminal history category, to a
jointly recommended sentence of 456 months’ imprisonment on December 6, 2019.

                                                  5
         Case 1:17-cr-00589-JKB Document 359 Filed 01/21/21 Page 6 of 6




        Ultimately, the Defendant committed the most serious crime that one can commit, and he
did so under circumstances that, far from supplying any form of mitigation, demonstrate an utter
disregard for human life. A sentence of 456 months of imprisonment will warn the public that one
who takes another life and attempts to take two others in such a ruthless manner can expect to
spend at least 38 years in the Federal Bureau of Prisons.

                 The Need to Provide Restitution to Any Victims of the Offense

        The United States hopes to submit complete restitution information to the Court prior to
sentencing on February 4, 2021. The Government, in conjunction with this letter, will provide the
Court with restitution for funeral expenses for Victim-1, and hopes to submit medical bills for
Victim-2 and Victim-3 prior to sentencing. However, the Government will certainly have this
information when the Court sets a date for the final determination of the victims’ losses, not to
exceed 90 days, pursuant to 18 U.S.C. § 3664(d)(5). Lastly, The United States will ask that the
Defendant, like the others in this case who have been convicted for the offenses related to the
murder of Victim-1 and the attempted murders of Victim-2 and Victim-3, be made jointly and
severally liable for any restitution to these victims.

                                            Conclusion

        Based on the foregoing, the United States respectfully recommends a sentence below the
low-end of the advisory Sentencing Guidelines range of 456 months’ imprisonment. For the
foregoing reasons, this sentence is sufficient, but not greater than necessary, to comply with factors
to be considered under 18 U.S.C. § 3553(a) in imposing a sentence.



                                                      Respectfully Submitted,

                                                      Robert K. Hur
                                                      United States Attorney


                                                             /s/
                                                      Zachary Stendig
                                                      Assistant United States Attorney

                                                      Matthew K. Hoff
                                                      Samantha Mildenberg Loiero
                                                      DOJ Trial Attorneys


cc: Jenifer Wicks and Teresa Whalen, Counsel for the Defendant via ECF and email




                                                  6
